Citation Nr: 0315685	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The case was the subject of a 
January 2001 Board remand, for the purpose of further 
development of the evidence.   The purposes of that remand 
were met to the extent possible.


FINDING OF FACT

There is no credible supporting evidence to establish that 
the claimed in-service stressor, sexual harassment, upon 
which the veteran's PTSD claim and diagnosis are premised, 
occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 1998 rating decision, the May 
1999 statement of the case, the September 1999 RO hearing, 
the July 2000 and February 2003 supplemental statements of 
the case, letters sent to the veteran by the RO, and the 
Board's January 2001 remand, adequately informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  A March 2001 
letter from the RO informed the veteran that she "must 
clearly state whether or not you are claiming that PTSD is 
due in full or in part to personal or sexual assault in 
service."  She has not responded to this request.  The 
letter further informed the veteran of the steps she could 
take in identifying medical records, so that the RO could 
assist her in obtaining them, or that she could obtain any 
pertinent records herself.  The letter requested that the 
veteran tell the RO about any additional information or 
evidence that she wanted the RO to try to get for her.  The 
letter listed the evidence obtained by the RO in developing 
her claim.  She was further notified of the types of evidence 
required to substantiate a claim for service connection.  A 
May 2002 letter further informed the veteran of the specific 
regulations pertaining to development of claims for service 
connection for PTSD based on sexual or personal assault, and 
requested any information that may corroborate the occurrence 
of the stressful events to which she attributed the onset of 
her psychiatric condition.  The RO once again requested 
clarification from her as to whether there was any personal 
or sexual assault involved.  The RO informed the veteran that 
it could assist here if she thought of any additional sources 
that may be able to corroborate the incidents of sexual 
assault or sexual harassment which she previously reported.  
The only response to these RO inquiries was a written 
statement from the veteran in June 2002, identifying VA and 
Vet Center records of post-service treatment and counseling.  
Based on the foregoing, the Board concludes that the veteran 
was notified and aware of the evidence needed to substantiate 
her claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As discussed in a February 2003 supplemental 
statement of the case, the RO has obtained the veteran's 
service medical records, service personnel records, records 
of treatment at the Vet Center, and VA treatment records.  In 
addition, as noted above, the RO contacted the veteran by 
letter in March 2001 and May 2002 and asked her to identify 
all medical providers who treated her for PTSD, and to 
identify any additional sources of information which could 
substantiate her claim or corroborate her claimed stressors.  
The RO has obtained all information and evidence identified 
by the veteran.

In addition, the case was remanded by the Board in January 
2001 for additional development of the evidence, including 
obtaining a medical opinion if warranted by the evidence of 
record.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Moreover, as is reflected in the 
analysis section of this decision, the Board concludes that 
the RO was correct in determining that a medical opinion was 
not necessary in adjudication of the claim.  The veteran has 
not provided information which could lead to corroboration of 
her claimed stressor, despite specific and clear requests for 
such information from the RO and offers to assist her in 
obtaining such information.  Without corroboration of the 
claimed stressor, the claim for service connection for PTSD 
must be denied.  38 C.F.R. § 3.304(f).  Because this 
necessary criterion is not met, a VA examiner's opinion, 
which by law may not operate to corroborate her claimed 
stressor, could not be sufficient to substantiate her claim 
for service connection for PTSD.  The Board acknowledges that 
under certain circumstances, a clinician's "nexus" opinion 
may contain language that is corroborative of an in-service 
personal assault or sexual assault stressor but here, the 
initial diagnosis of PTSD was made over 21 years after 
service and there are no antecedent medical records or lay 
evidence, to include evidence of a change in behavior during 
or proximate to service or at any time prior to March 1997.  
Thus, while clinicians have noted PTSD linked to in-service 
sexual harassment the diagnosis was based entirely upon the 
veteran's history.  That is, no examiner pointed to something 
in the record that supported the contended causal link.  As 
is discussed in the analysis section of this decision, the 
medical evidence and September 1999 RO hearing testimony from 
the veteran indicates that the claimed stressor is in-service 
sexual harassment.  The RO advised the veteran of the 
regulations and special VA procedures applying to cases 
involving personal assault or sexual assault.  In the absence 
of any verification of the claimed in-service stressor, or of 
any of the characteristics listed in the special provisions 
that apply to such cases in M21-1, Part III, 5.14c, there is 
no duty to provide an examination or opinion with regard to 
the claim on appeal.  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of her 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The veteran served on active duty from May 1972 to November 
1975.  She received an honorable discharge.  Service medical 
records reveal no complaints or treatment for psychiatric 
disability.  Service personnel records contain no evidence or 
description of psychiatric difficulties or of behavior or 
performance declines which could intimate ongoing unreported 
sexual harassment while in Germany.  Psychiatric evaluation 
at her October 1975 service discharge examination was normal.  

At a January 1981 VA general medical examination, the 
veteran's psychiatric condition and personality were 
evaluated as normal.  

Records of treatment from the Vet Center in February and 
March 1997 describe the veteran as seeking counseling based 
on her history of being subjected to severe in-service sexual 
harassment.  Her treatment with the Vet Center was closed in 
March 1997.  She was unable to participate in group therapy 
due to a conflicting work schedule.  She was referred to a 
therapist for one-to-one therapy.

VA records of treatment in March 1997 indicate that the 
veteran had just started treatment at the Vet Center.  She 
denied any anxiety or depressed symptoms, but had increased 
anger.

In April 1997, the veteran submitted a claim for service 
connection for "sexual harassment."   

VA records of treatment in June 1997 show that the veteran 
was "requesting individual therapy for sequelae of sexual 
trauma suffered in 1974."  

VA records of psychiatric intake and treatment in October 
1997 include a diagnosis of PTSD.  The veteran was 
experiencing intrusive thoughts about sexual harassment in 
the Army.  It was noted that she described extensive sexual 
harassment from two married sergeants during her 2-year 
assignment in Germany.  She indicated that she had planned to 
make the Army here career, but left after four years because 
of fear of more harassment.  The psychiatric diagnoses also 
included major depression, recurrent, moderate to severe.  
Records of treatment through April 1999 show continuing 
diagnoses of PTSD and repeatedly include the history of in-
service sexual harassment.

At her September 1999 RO hearing, the veteran said she worked 
in medical supply during service.  She described recent 
treatment for PTSD.  She recounted a period of sexual 
harassment during service, during which two sergeants were 
interested in having sex with her and she became very afraid.  
She recalled that she did not want to talk about it for many 
years after it happened.  She testified that she told the men 
that if she only knew their wives, she would tell them about 
the harassment.  She stated that she moved off base to avoid 
these two men, and that she was still able to perform her 
duties well during service despite the harassment.  She said 
the first person she told about the harassment was her 
mother, in approximately 1995.  

VA records of treatment from October 1999 to August 2002 
include recounting of the history of in-service sexual 
harassment, and diagnosis and treatment for PTSD, diagnosed 
as attributable to the history in-service sexual harassment. 

Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§, 1110, 1131; 38 C.F.R. § 
3.303. 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  1) medical evidence 
diagnosing the condition; 2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and 3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R § 
3.304(f).

If the claimed stressor is not combat related, the veteran's 
lay testimony regarding the in-service stressor is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  Brown, 6 Vet. 
App. 283, 289 (1994).  The Court of Appeals for Veterans 
Claims has held that there is no requirement that such 
corroboration must be found in the service records.  However, 
the credible supporting evidence cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
never contended that she engaged in combat with the enemy as 
defined within 38 U.S.C.A. § 1154(b).  As a result, as a 
matter of law, a medical provider cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.  

The special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, regarding personal assault have also 
been considered.  M21-1 notes that: "Personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking." M21-1, Part III, 
5.14c.  M21-1 identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  Examples of behavior changes 
that might indicate a stressor include: visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; sudden requests that the 
veteran's military occupational series or duty assignment be 
changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; 
lay statements describing episodes of depression, panic 
attacks or anxiety with no identifiable reasons for the 
episodes; increased or decreased use of prescription 
medication; evidence of substance abuse; obsessive behavior 
such as overeating or under eating; pregnancy tests around 
the time of the incident; increased interest in tests for HIV 
or sexually transmitted diseases; unexplained economic or 
social behavior changes; treatment for physical injuries 
around the time of the claimed trauma but not reported as a 
result of the trauma; breakup of a primary relationship.  
M21-1, Part III, 5.14c(7)(a)-(o).  See also 38 C.F.R. 
§ 3.304(f)(3) (2002) (effective March 7, 2002, essentially 
codifying these M21 manual provisions); Patton v. West, 
12 Vet. App. 272 (1999) (holding that certain special M21 
manual evidentiary procedures apply in PTSD personal assault 
cases). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The medical histories and the veteran's September 1999 RO 
hearing testimony describe a pattern of sexual harassment 
upon the veteran by two fellow servicemen, consisting of 
unwelcome and unsuccessful requests to have sex with the 
veteran.  The Board has considered, as did the RO,  the 
special evidentiary provisions of M21-1, Part III, 
5.14c(7)(a)-(o), and 38 C.F.R. § 3.304(f)(3) (2002), which 
create a special evidentiary exception to the rule that 
after-the-fact medical "nexus" evidence of occurrence of 
the in-service stressor may not serve to corroborate the 
stressor.

The Board notes that there are many diagnoses of PTSD of 
record, and that there are numerous records of treatment 
linking the diagnosis of PTSD to the veteran's claimed 
stressor, in-service sexual harassment.  However, the initial 
diagnosis was made more than 21 years after service and many 
years after the veteran filed her original VA compensation 
claim (service connection for an ankle disability).  The 
separation examination and a post-service VA examination in 
January 1981 was entirely negative for any pertinent 
findings.  More importantly, the record contains no medical 
or lay evidence of psychiatric symptoms or any of the 
characteristics or behavioral changes indicative of sexual 
trauma as listed in M21-1, Part III, 5.14c, until the veteran 
filed her original claim for service connection for a 
psychiatric disorder in 1997.  Thus, no examiner was able to 
point to anything in the record to support the contended  
causal link; it was based entirely upon the veteran's 
history.  Moreover, these clinicians did not even 
specifically cite in the histories obtained beginning in 1997 
any current characteristics or behavioral changes.  Under 
these circumstances, it is the Board's judgment that the 
veterans' claimed in-service stressor requires some 
corroboration, to include a lay statement, or a medical 
rationale as to why the veteran's history is suggestive of 
such in-service trauma.  

There is no supporting evidence, credible or otherwise, to 
establish that the claimed non-combat in-service stressor, 
sexual harassment, upon which the veteran's PTSD claim and 
diagnosis are premised, occurred.  The veteran has been 
requested to provide evidence corroborating the stressor, 
most recently in an RO letter dated in May 2002, but the 
veteran has not responded to such inquiries.  VA is left with 
no avenue for development in attempting to corroborate the 
in-service sexual harassment.  As the veteran was notified in 
the Board's January 2001 remand of this claim, while the duty 
to assist is neither optional nor discretionary (see 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is 
not always a one-way street; nor is it a "blind alley."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 
'duty' is just what it states, a duty to assist, not a duty 
to prove a claim with the veteran only in a passive role."  
Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted).  Because the veteran has failed to provide 
requested information vitally necessary to substantiate her 
claim with respect to her alleged stressor events, there is 
no "reasonable possibility" that other development actions 
could substantiate her claim.  

Because there is no credible supporting evidence to establish 
that the claimed non-combat in-service stressor occurred, 
service connection for PTSD is not warranted.  38 C.F.R. 
§ 3.304(f).

There being no supporting evidence, credible or otherwise, to 
establish that the claimed in-service stressor occurred, the 
preponderance of the evidence is against the claim for 
service connection for PTSD, so that the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

     
ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

